                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DANIEL G. GLAZEBROOK,

                   Petitioner,                             8:20CV71

      vs.
                                              MEMORANDUM AND ORDER
SCOTT FRAKES, NDCS;

                   Respondent.


      The petitioner has not paid the filing fee or submitted a motion to proceed in
forma pauperis by the due date, March 25, 2020. Accordingly,

      IT IS ORDERED that the Petition for Writ of Habeas Corpus (filing no. 1) is
denied without prejudice. No certificate of appealability will be issued.

      Dated this 8th day of April, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
